Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicants’ amendment 9/22/2021, has overcome the 35 USC 102(a)(1) and the 35 USC 103 rejections listed in the previous office action, dated 7/23/2021.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A display device comprising: … a display function layer located between the first substrate and the second substrate, wherein the second end surface includes a flat portion located in a same plane as the first end surface, and a first concave portion formed toward an inside of the second basement with respect to each of the flat portion and the first end surface in a plan view, the first conductive layer is exposed to an outside of the second basement by the first concave portion, and a connecting material which electrically connects the first conductive layer and the second conductive layer is provided in the first concave portion”, in combination with remaining limitations of the claim.  Therefore independent claim 1, is allowed.  
Dependent claims 2-9 are allowed by virtue of their dependency upon independent claim 1.
Regarding independent claim 10, the prior art does not disclose nor teach, “An inter-substrate conducting structure comprising: … a detection circuit, wherein the 
Dependent claims 11-13 are allowed by virtue of their dependency upon independent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0033800 A1 to Koide is considered pertinent to applicants’ disclosure due to its teaching of a display apparatus having a first substrate comprising a first basement (10 fig. 8) and a first conductive layer (L1 fig. 8), the first basement including a first end surface (shown but not labeled in figs. 1, 8), a second substrate (20 figs.1, 8) comprising a second basement (20 figs. 1, 8) and a second .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.G.Q/Examiner, Art Unit 2871              

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871